UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6599



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM S. GRAVITT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-89-310-A, CA-96-1843-AM)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William S. Gravitt, Appellant Pro Se. Quincy Leon Ollison, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and his motion for reconsideration. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-
peal on the reasoning of the district court. United States v.
Gravitt, Nos. CR-89-310-A; CA-96-1843-AM (E.D. Va. Mar. 12 & 28,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2